IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ALEX VANDYKE,1                              §
                                                §
          Petitioner Below-                     §   No. 327, 2018
          Appellant,                            §
                                                §
          v.                                    §   Court Below—Family Court
                                                §   of the State of Delaware
    STATE OF DELAWARE,                          §
                                                §   Cr. ID K1712006829
          Respondent Below-                     §
          Appellee.                             §

                               Submitted: August 1, 2018
                                Decided: August 3, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                           ORDER

         Upon consideration of the notice to show cause, the appellant’s response, and

the State’s reply, it appears to the Court that:

         (1)     On June 25, 2018, the Court received the appellant Alex Vandyke’s

notice of appeal from the Family Court’s order, dated May 22, 2018 and docketed

May 23, 2018, accepting an order of a Family Court Commissioner requiring, among

other things, that Vandyke register as a Tier II sex offender. Under Supreme Court

Rule 6(a)(i), a timely notice of appeal should have been filed by June 22, 2018,

which was thirty days from docketing of the Family Court’s order.



1
    The Court previously assigned a pseudonym to the juvenile appellant.
      (2)    The Senior Court Clerk issued a notice directing Vandyke to show

cause why the appeal should not be dismissed as untimely. Vandyke, through his

counsel, filed a response to the notice to show on July 12, 2018. Counsel states that

she incorrectly calculated the appeal deadline by relying upon the Family Court’s

date of mailing the order, which is reflected on the order as May 24, 2018. Counsel

requests a remand to the Family Court so that the Family Court may reissue its order.

      (3)    The State filed a reply to Vandyke’s response. The State does not

object to counsel’s request for a remand to allow the Family Court to vacate its May

22, 2018 order and to reissue it to allow Vandyke the opportunity to file a timely

notice of appeal.

       (4)   We agree that the proper course of action is to remand this matter to the

Family Court. Upon remand, the Family Court should vacate its May 22, 2018 order

and reissue it in order to permit Vandyke the opportunity to file a timely appeal.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the matter is

REMANDED to the Family Court for further action in accordance with this order.

Jurisdiction is not retained.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




                                          2